BUCKWALTER, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas by Adelaide Wiest, plaintiff, to recover damages from Cincinnati for injuries to plaintiff, due to defective sidewalk. Plaintiff stepped upon the lid covering a manhole in the sidewalk, and the lid tilted, causing her to fall into the opening. ;The tilting of the lid; was caused by the fact that a flange had worn away. The defect was not apparent without examination. The -lid had been in such defective condition for six months, and a similar accident had occurred about four months prior to plaintiff’s accident. There was no proof of actual notice to the city of the condition of the lid. At the close of plaintiff’s ev¡ dence, a motion was made to direct a verdict for defendant which motion was granted and a verdict returned for the city. Wiest prosecuted error to the Court of Appeals^ whirh held:
A municipal corporation is not an insurer of the safe condition of its sidewalks, but under the rule in Ohio, it is held to ordinary care to keep them in reasonably safe condition. The rule is that if the defect is shown to have existed, such a length of time that the city authorities, by the-exercise of ordinary care, would have known of its existence, aad could have repaired it, then the city is charged with constructive notice of such defect. 18 C. C. 50.
Under the scintilla rule, there was sufficient evidence both as to the defect and as to constructive notice to the city to warrant the submission of the cause to the jury. The court erred in granting the motion to direct a verdict for defendant. Judgment reversed.